Citation Nr: 1420017	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and bipolar disorder.  

2.  Entitlement to a compensable rating for hammertoes of the right third, fourth, and fifth post-operative toes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington, and Denver, Colorado, respectively.  The August 2006 rating decision, in pertinent part, continued a 0 percent rating for hammertoes of the right third, fourth, and fifth post-operative toes.  In February 2007, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in December 2007, and the Veteran filed a Substantive Appeal (VA Form 9) in January 2008.  The August 2009 rating decision, in pertinent part, reopened the Veteran's claim for service connection for an acquired psychiatric disorder and denied the claim on the merits.  In September 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in December 2009, and the Veteran filed a Substantive Appeal (VA Form 9) later in December 2009.  The Denver RO has current jurisdiction of the claims.  

In April 2011, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In August 2011, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder and remanded the claims for service connection for an acquired psychiatric disorder and a compensable rating for hammertoes of the right third, fourth, and fifth post-operative toes for additional development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.
  
In August 2011, the Board also referred the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities to the Agency of Original Jurisdiction (AOJ) for appropriate action.  However, this claim still has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The issue(s) of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is only service-connected for hammertoes of the right third, fourth, and fifth post-operative toes and does not suffer from hammertoes of all toes; however, there is x-ray evidence of arthritis, as well as ankylosis, in the third through fifth toes.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for hammertoes of the right third, fourth, and fifth post-operative toes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5282 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a March 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The March 2006 letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, Social Security Administration (SSA) records, and hearing testimony.  The Board finds the June 2006, February 2009, and September 2011 VA examinations to be adequate as the examinations considered the Veteran's subjective reports and provided objective medical findings regarding the severity of the Veteran's disability.      

Moreover, with respect to the Veteran's April 2011 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining the Veteran's updated VA medical records, obtaining the Veteran's SSA records, and scheduling the Veteran for a current VA examination.  In response, the RO/AMC obtained the Veteran's updated VA medical records and scheduled him for a September 2011 VA examination.  The RO/AMC also attempted to obtain the Veteran's SSA records, but an August 2011 response from the SSA indicated that the Veteran's records were unavailable because all of his records had been destroyed.  However, the Veteran subsequently submitted all of the copies of his SSA records, and therefore, no further action is necessary in this regard.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a travel board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2012).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the interphalangeal joints are considered a group of minor joints.  See 38 C.F.R. § 4.45.

The Veteran has a noncompensable rating for his hammertoes of the right third, fourth, and fifth post-operative toes under Diagnostic Code 5282.  Under Diagnostic Code 5282, a noncompensable rating is appropriate for hammer toe affecting single toes.  Hammer toe involving all toes, unilateral, without clawfoot, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2013).  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis) (2013).  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

VA and private medical records dated from June 2007 to February 2012 show that the Veteran received intermittent treatment for his right foot.  Although most of the Veteran's complaints and treatment pertained to the bilateral neuropathy in his feet, the Veteran's symptoms pertaining to his right hammertoes included pain in the right toes and contractures in the second through fifth right toes.  

On VA examination in June 2006, the Veteran complained of pain on the fifth right toe when he was walking or standing up for a period of time.  He had a plantar wart under the fifth metatarsal, which was noted to be painful whenever he stood and walked.  He reported pain with activity and stated that he could only walk five feet because the fifth right toe pain limited his walking.  He indicated pain on the metatarsal head that went up his leg.  His right and left shoes were noted to wear out evenly.  He did not wear a brace or use a cane, but he did wear orthotics.  Examination revealed well-healed scars on the third and fifth right toes that were healed and non-tender.  The third right toe had a 4 centimeter (cm) scar that was linear, black, well-healed, and non-tender.  Between the fourth and fifth right toe web, there was a 1 cm scar that was linear, black, well-healed and non-tender.  The Veteran had a callus that was 1 x 1 cm in area and was flat, non-tender, and previously shaved over the fifth right toe.  There was no limitation of motion of the first right toe, and motion was not associated with pain.  The Veteran could move the other right toes with no painful motion, fatigue, impaired endurance, or weakened movement.  Upon repetitive testing, the same measurements were noted with no fatigue, impaired endurance, weakened movement, or additional losses of range of motion.  The Veteran's gait was somewhat antalgic, and he complained of right foot pain.  An x-ray of the right foot revealed abnormalities in the third through fifth phalanges which would be consistent with a history of prior surgery.  Mild osteoarthritis was likely in the fifth metatarsophalangeal (MTP) joint.  The examiner diagnosed the Veteran with right foot, status post hammertoes treated surgically, third, fourth, and fifth toes, with residuals of well-healed scars as described, and no limitation of motion.  She reported that there was no hammer toe deformity noted.  She also noted that the right foot x-ray showed flexion of the fourth phalanx at the proximal interphalangeal joint (PIP) but not at the distal interphalangeal joint (DIP).  

At a February 2009 VA examination, the examiner noted that a recent July 2008 podiatry evaluation had not documented any symptomatic complaints of the Veteran's hammertoes, and bilateral debridement of the fifth metatarsal calluses had been performed uneventfully.  The Veteran currently reported no specific hammer toe problems or complaints.  He had no reported symptoms of pain, weakness, or fatigue when standing, walking, or at rest.  His hammertoes required no treatment with medications or corrective devices.  He stated that his hammertoe surgical scars were stable in size and appearance and remained non-tender.  Examination revealed no evidence of pes cavus, bunions, malaligned Achilles tendons, pathological calluses, or pathological shoe wear.  The Veteran had normal arches without weight-bearing, but upon weight-bearing, he demonstrated pathology with arch collapse and pronation.  The Veteran was noted to be status post repaired hammertoes of the right third and fifth toes.  He had residual moderate hammer toe deformities of the right second and fourth toes.  On palpation, the Veteran had no tenderness of the Achilles tendon, heel, metatarsal heads, or great toe.  He did have bilateral hallux valgus measuring 20 degrees on the left and 15 degrees on the right with mild bunion formations.  An x-ray of the right foot showed mild first MTP joint space narrowing and bony irregularity of the head of the fifth proximal phalanx.  The Veteran was diagnosed with status post bilateral foot hammer toe surgical repairs with no current hammer toe symptoms or residuals.  

The Veteran testified before the Board at a travel board hearing in April 2011.  Testimony revealed, in pertinent part, that the Veteran had pain in his right toes and that he wore an orthotic in his shoe and had a brace.  The Veteran testified that he took pain medication, but that it was for his back and general health, so it was not used solely for his feet.  He reported that he could probably walk a quarter of a city block without stopping or experiencing severe pain and that he could stand for 10 to 15 minutes before his feet started to bother him.  He stated that he would not go up any stairs because of foot pain.  He indicated that the right hammertoes that were operated on felt like they were compressed by his shoe and that the ones that were not operated on only hurt when he tried to walk farther than a block.  He maintained that his toe pain worsened every day.  

On VA examination in September 2011, the Veteran reported taking medication for neuropathic foot pain.  He stated that no medication was prescribed for his bilateral hammertoes, although the neuropathic foot pain medication helped the hammertoe-related discomfort that he experienced.  The Veteran was noted to be independent with activities of daily living, including driving.  He had been using a cane for the past 3 years to assist with mobility due to poor balance, back pain, and bilateral lower extremity neuropathy.  He wore custom extra-depth shoes and bilateral shoe inserts that were helpful for his neuropathic foot pain and hammertoes.  He stated that because his toes would "curl under," the insoles helped to fit his toes into the shoes.  He reported having mild pain involving the hammertoes and indicated that it was the severe, burning neuropathic foot pain that limited his weight-bearing activities and mobility.  The Veteran complained of persistent, intermittent mild pain at the right third and fifth toes.  He also stated that he had hammertoe deformities at the right second and fourth toes that were intermittently and mildly painful and seemed to be worsening over time.  He indicated that this hammertoe-related pain was mild, and although present during weight-bearing, it did not limit his weight-bearing.  He did not report any symptoms of foot weakness or fatigue and did not indicate that he had any hammertoe-related pain while sitting or lying down.  The Veteran did not have any concerns regarding the residual scars on his toes from prior hammertoe operations.  

Examination revealed slow and wide-based gait with a cane.  The Veteran was unable to walk on heels or toes due to loss of balance.  There was no pain reported with passive or active manipulation of the foot or toes, nor was there any objective evidence of painful motion.  There was no evidence of swelling, weakness, or instability.  The Veteran was tender to palpation at the MTP, PIP, and DIP joints of the second and fourth right toes, where he had hammertoe deformities.  At the second and fourth right toes, the MTP joints were fixed in 20 degrees extension; the PIP joints were fixed in 10 degrees of flexion; and the DIP joints were fixed in 60 degrees of flexion.  The examiner determined that there was no active or passive movement of these joints and that they were ankylosed.  The third and fifth right toes had been surgically altered and were fixed at 0 degrees at the MTP, PIP, and DIP joints.  The examiner also found that there was no active or passive movement of these joints and that they were ankylosed.  Range of motion of the right great toe was normal and free of pain.  Upon repetitive motion, there was no additional loss of motion due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flare.  Although there was no great toe hammertoe, there was a bunion deformity with 15 degrees of valgus alignment.  The bunion and great right toe were not tender to palpation.  The Veteran also had two well-healed scars on the right foot.  There was one over the dorsal third toe and one over the dorsal fifth toe, and they each measured 4 cm X 0.2 cm.  Both the scars were deep without evidence of underlying soft tissue loss with deep tissue disruption equal in size to the overlying skin scar.  There was no scar-induced limitation of range of motion.  The scars were level with the surrounding skin, normally pigmented, flexible, nonindurated, nonedematous, nonadherent, nontender, and smooth without inflammation, ulceration, or skin breakdown.  They caused no gross asymmetry or distortion of features.  The right longitudinal arch was normal in the sitting position, but upon standing, it would collapse mildly and have mild pronation.  The second and fourth right toes curled under due to hammertoe deformities.  Hence, the examiner stated that weightbearing was abnormal.  There were no calluses or areas of skin breakdown.  The Veteran was noted to have relatively new extra-depth shoes with custom insoles and normal wear.  His right Achilles tendon was nontender with neutral alignment during weight-bearing.  There was no tenderness to palpation over the metatarsals, heel, or longitudinal arch.  An x-ray of the right foot revealed postoperative changes and osteoarthritic changes of the first metatarsal/pharyngeal articulation with hallux valgus.  

The examiner reported that the Veteran currently had moderate, fixed hammertoe deformities of the second and fourth toes of the right foot, which essentially caused the toes to curl under.  This positioning necessitated the use of extra-depth shoes and custom insoles in order to accommodate the abnormal hammertoes.  Furthermore, there was tenderness to palpation of these digits.  The examiner noted that the Veteran had undergone surgical repair of the right third and fifth hammertoe deformities and that these toes had residual scars which were intact and stable.  She found that the third and fifth right toes were moderately impaired, given their decreased range of motion resulting from surgical correction to the neutral position.  She also indicated that there was no hammertoe deformity of the right great toe, although there was an asymptomatic bunion.  The examiner further noted that current radiographs revealed osteoarthritic changes involving the interphalangeal joints of the third through fifth digits and that these degenerative changes were most likely secondary to the Veteran's longstanding hammertoe deformities.  She explained that it was common knowledge that hammertoe deformities might cause degenerative changes over time due to altered biomechanical forces across the joints.  Overall, the examiner concluded that given the reduced range of motion of the second through fifth toes and the abnormal, "curled under" position of the second and fourth toes, the right foot impairment due to hammertoes (and history of hammertoes at the third and fifth toes status post surgical procedure) was moderate in severity.  She found that there was no additional disability caused by functional losses such as pain, weakened movement, excess fatigability, or incoordination of the right foot due to hammertoes.  Finally, the examiner noted that the Veteran had bilateral lower extremity peripheral neuropathy that was well-documented in the VA medical records, which was completely unrelated to his hammertoes.  She found that the Veteran's complaint of "severe burning" bilateral foot pain was due to this lower extremity peripheral neuropathy and was not due to the hammertoes.    

As noted above, to warrant a higher rating under Diagnostic Code 5282, the evidence must show hammertoes of all toes, unilateral without claw foot.  Here, there is no showing of hammertoes of all toes of the right foot.  To that end, the VA examinations in February 2009 and September 2011 revealed hammertoe of the second, third, fourth, and fifth toes of the right foot.  The above examinations have disclosed hammertoes of the right foot but not all hammertoes of the right foot.  As such, a higher rating under Diagnostic Code 5282 is not warranted. 

The Board notes that there is x-ray evidence that demonstrates that the Veteran has osteoarthritis involving the right third through fifth toes that is due to his hammertoes of the right third, fourth, and fifth post-operative toes.  Specifically, an x-ray of the right foot at the Veteran's June 2006 VA examination indicated that mild osteoarthritis was likely in the fifth MTP joint.  Moreover, the September 2011 VA examiner noted that current radiographs of the right foot revealed osteoarthritic changes involving the interphalangeal joints of the third through fifth digits and that these degenerative changes were most likely secondary to the Veteran's longstanding hammertoe deformities.  Additionally, there is evidence of ankylosis in the Veteran's right toes due to his hammertoe disability.  An x-ray of the right foot at the Veteran's June 2006 VA examination showed flexion of the fourth phalanx at the PIP joint, but not the DIP joint.  Additionally, at his September 2011 VA examination, the VA examiner determined that there was no active or passive movement of the MTP, PIP, and DIP joints of the right second through fifth toes and that they were ankylosed.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the Veteran has limitation of motion of the right second through fifth toes because they are ankylosed.  However, ankylosis of the toes is noncompensable under the rating criteria, as there are no diagnostic codes for limitation of motion (or ankylosis) of the toes.  Thus, as there is also x-ray evidence of osteoarthritis in the Veteran's right interphalangeal joints, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's hammertoe disability of the right foot under Diagnostic Code 5003.  

In making the determination to grant a higher 10 percent rating for the Veteran's right hammertoe disability, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The majority of the medical evidence on VA examination indicates that the Veteran did not have additional disability or loss of motion caused by pain, weakened movement, excess fatigability, or incoordination of the right foot due to hammertoes.  Additionally, at his most recent VA examination in September 2011, the Veteran reported that his hammertoes caused mild pain, but that it was the severe, burning neuropathic foot pain that limited his weight-bearing activities and mobility.  The September 2011 VA examiner confirmed that the Veteran had well-documented bilateral lower extremity neuropathy that was completely unrelated to his hammertoes, and that the severe burning foot pain that he complained of was due to this lower extremity peripheral neuropathy.  The Board also acknowledges that the Veteran reported at his June 2006 VA examination that he could only walk five feet because his fifth right toe pain limited him from walking.  However, any functional impairment and limitation of motion due to the right hammertoe disability have been encompassed in the 10 percent rating based on the diagnostic criteria for degenerative arthritis.  

The Board has also considered the potential applicability of other diagnostic codes involving the feet.  Although there is evidence that the Veteran has hallux valgus and pes planus of the right foot, Diagnostic Codes 5276 (flatfoot), 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable as they describe deformities other than for which service connection has been established.  Similarly, although the Veteran has exhibited symptoms due to bilateral peripheral neuropathy of the lower extremities, a September 2011 VA examiner has determined that the Veteran's bilateral lower extremity peripheral neuropathy was completely unrelated to his hammertoes.  Therefore, an increased rating would not be warranted for the Veteran's right hammertoe disability under the diagnostic criteria involving the peripheral nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730 (2013).  

As the Veteran has multiple foot disabilities present related to his hammertoes, his right hammertoe disability could have also potentially been rated as "foot injuries, other" pursuant to Diagnostic Code 5284.  The Board finds, however, that Diagnostic Code 5284 is not the most appropriate code to use in rating the Veteran's arthritis and ankylosis due to his right hammertoe disability because it is a very general, catch-all provision which is intended to cover a variety of foot disabilities.  On the other hand, Diagnostic Code 5003 expressly contemplates the exact symptomatology and functions that are affected by the diagnosed osteoarthritis with limitation of motion (ankylosis).  Therefore, the Board finds that the Veteran's osteoarthritis and ankylosis due to hammertoes was most accurately assigned an evaluation under the specific provisions of Diagnostic Code 5003, degenerative arthritis, due to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one....") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).      

The Board also notes that the Veteran had scars on his third and fifth right toes from when he received surgical repair for his hammertoes.  However, as reflected in the June 2006 and September 2011 VA examination reports, the Veteran's scars had not been shown to be at least 39 square centimeters, painful, and/or unstable.  Therefore, the Board finds that the relevant diagnostic criteria do not provide for a separate compensable rating for that manifestation of the Veteran's hammertoe surgery of the right third and fifth toes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2008).

The Veteran is competent to describe his symptoms, and he is credible in his belief that the severity of his hammertoes of the right third, fourth, and post-operative fifth toes is such that a higher evaluation is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  His competent and credible lay evidence, however, is outweighed by the competent and credible medical findings of the VA examiners because they have expertise in evaluating the true severity of the Veteran's disability against the backdrop of such disabilities in general.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his right hammertoe disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5282 (2013), 4.118, Diagnostic Codes 7801-7804 (2008); see also Fenderson, supra. 

The Board has also considered whether the Veteran's hammertoes of the right third, fourth, and post-operative fifth toes presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's 10 percent rating for his hammertoes of the right third, fourth, and post-operative fifth toes contemplated his subjective complaints of pain and functional impairment.  There was no evidence that the Veteran had hammertoes of all toes or that there was arthritis of more than one group of minor joints affected by limitation of motion.  The symptoms of the Veteran's hammertoes of the right third, fourth, and post-operative fifth toes are not shown to cause any impairment that is not already contemplated by the rating criteria.  Therefore, the Veteran's subjective complaints were included in the 10 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

A 10 percent rating, but no higher, for hammertoes of the right third, fourth, and fifth post-operative toes is granted.  


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  

Pursuant to an August 2011 Board remand, the Veteran underwent a September 2011 VA examination to determine whether he had a current acquired psychiatric disorder that was due to his period of active service, or in the alternative, due to or aggravated by service-connected hammertoes and esophagitis and their associated pain.  After review of the claims file and examination, the examiner diagnosed the Veteran with mood disorder, not otherwise specified, with anxious, depressive, and possibly intermittent psychotic symptoms.  She opined that the mood disorder was less likely as not associated with the Veteran's history of counseling during military service in 1970 and also less likely as not associated with his diagnosed gastritis, esophagitis, or hammertoes, or pain associated with these problems.  She stated that there did not appear to be a causal relationship of these problems with the Veteran's mood disorder, nor had these conditions specifically aggravated his mood disorder.  She explained that ever since the Veteran's mental health treatment began at the Denver VA Medical Center dating back to 1998, his physical problems had primarily been described as being associated with ongoing residual pain and other issues associated with his 1981 motor vehicle accident.  The examiner also noted that the Veteran had reported a many-year history of mood-related problems likely related to difficult childhood experiences (pre-military service) and ongoing situational problems (post-military service).  She found that while the Veteran may have experienced a transient worsening of his mood difficulties during service due to physical problems at that time, this resolved.  She concluded that the Veteran's current mood disorder was less likely as not related to post-service problems, including ongoing physical concerns related to back and neck injury in a motor vehicle accident in 1981, ongoing interpersonal relationship difficulties, financial and unemployment concerns, and other situational problems.       

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  

In this case, the evidence of record does not show that the Veteran had an actual diagnosis of an acquired psychiatric disorder noted upon entry into service.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, see 38 U.S.C.A. § 1111, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Given the evidence outlined above, it appears that the September 2011 VA examiner determined that the Veteran's current mood disorder was not related to his in-service counseling, nor was it due to or aggravated by service-connected disability.  However, it remains unclear to the Board whether the September 2011 VA examiner had found that the Veteran's acquired psychiatric disorder had pre-existed service and was not aggravated by service.  VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.   Therefore, the Board finds that the Veteran should be afforded another appropriate VA examination with medical opinion concerning this issue in light of the foregoing standard.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain a medical opinion determining whether the Veteran's acquired psychiatric disorder is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Based on the review of the record and in light of the September 2011 VA examiner's previous findings, the examiner should determine:

 (a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with a pre-existing acquired psychiatric disorder?

(b) If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing acquired psychiatric disorder WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

The examiner should provide a rationale that fully explains the basis for the conclusions reached.
 
2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


